Name: Commission Regulation (EEC) No 666/86 of 7 March 1986 amending Regulation (EEC) No 165/86 adopting exceptional support measures for the market in pigmeat in Italy
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 3 . 86 Official Journal of the European Communities No L 66/39 COMMISSION REGULATION (EEC) No 666/86 of 7 March 1986 amending Regulation (EEC) No 165/86 adopting exceptional support measures for the market in pigmeat in Italy THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 20 thereof, Whereas because of the outbreak of foot and mouth disease in certain production regions in Italy, exceptional support measures for the market in pigmeat have been introduced in that Member State by Commission Regula ­ tion (EEC) No 165/86 (3) ; Whereas the outbreak of foot and mouth disease has not yet been contained ; Whereas the deadline for applications for aid under Regu ­ lation (EEC) No 165/86 should be extended ; Whereas the infected zones have been modified and redefined by the competent veterinary authorities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, accordance with the provisions of Regulation (EEC) No 1092/80 and of this Regulation . Only products from pigs reared in the zone detailed below shall be eligible for aid :  in the region of Veneto local health units 24, 25, 26, 27, 28 , 29, 30 , 31 , 32 and 33,  the region of Emilia-Romagna,  the region of Campania,  in the region of Lombardia, local health units 45, 46, 47, 48 , 49 and 50 ,  in the region of Abruzzi, local health units 5, 8 and 14,  in the region of Marche, local health units 22 and 24,  any other part of the territory situated within a radius of 10 km around any outbreak of foot and mouth disease recorded after 13 December 1985 . Storage may take place outside the restricted zone as defined above provided that the provisions of Direc ­ tive 72/461 /EEC on health problems are complied with . The list of products which qualify for aid and the relevant amounts are set out in the Annex hereto .' HAS ADOPTED THIS REGULATION : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 3 March 1986 . Article 1 Article 1 ( 1 ) of Regulation (EEC) No 165/86 is hereby replaced by the following text : ' 1 . As from 27 January until 6 April 1986 applica ­ tions for private storage aid in the pigmeat sector may be made to the Italian intervention agency in This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 March 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3 OJ No L 21 , 28 . 1 . 1986, p. 12.